Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on March 5, 2021.

Claims 1,5-7 and 9-11 are pending.  Claims 2-4 and 8 have been cancelled. 

The rejection of claims 1,5,6,8,9,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Rodger (US 5,683,780) is withdrawn in view of applicant’s amendments to the claims. 

The rejection of claims 1,5,6,8,9,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Wildstein (US 2004/0109977) is withdrawn in view of applicant’s amendments to the claims.

Claims 5-7 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Rodger (US 5,683,780) and further in view of Stoyles (US 2002/0034607) for the reasons set forth below.

Claims 5-7 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Wildstein (US 2004/0109977) and further in view of Stoyles (US 2002/0034607) for the reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Rodger (US 5,683,780) and Stoyles (US 2002/0034607).
Rockwell, Jr. teaches installing floor mats comprising a nonwoven layer which is tufted with pile and has a vulcanized rubber backing (column 3, lines 25-45; column 4, line 66-67) which becomes soiled, is removed, laundered in a washing machine and reinstalled on the floor and the process is repeated multiple times after each re-soiling from use (column 1, lines 30-65; column 5, lines 40-65). The mats can consist of only the three layers of nylon tufts, nonwoven carrier and a foamed vulcanized rubber backing wherein the carpet tile is not damaged after laundering  (column 3, lines 45; abstract). Figure on the first page of the patent indicated cut pile and a solid color. Rockwell Jr teaches using on NBR, which meets the claimed limitation of nitrile rubber, as backing (column 10, lines 8-11).
	Rockwell, Jr. does not specify the dimension of the floor mat and is are silent as to nylon 6,6,or nylon 5 cut or loop pile, dyeing in a pattern and the nonwoven being a synthetic fiber.

Stoyles teaches carpet tiles are conventionally made of nylon 6,6, loop pile, have a nonwoven polyester (synthetic fiber backing, paragraph 0090) and are dyed in designs colors and patterns to provide there dimensional simulating illusionary digital designs (paragraph 0092). Stoyles teaches polyester woven or nonwoven backings provide dimensional stability and little or no shrinkage (paragraph 0086). Stoyles teaches nylon 6 or nylon 6,6 are yarns conventionally tufted into the primary backing in loop or cut pile configurations (paragraph 0078-0081). Stoyles teaches printing ort dyeing the carpet in patterns or colors (paragraph 0061-0061).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the floor mats of Rockwell, Jr as modular carpet tiles and that they have dimension of 18 inches square because Rodger teaches that modular carpet tiles are effective floor mats as single squares or combinations of squares which can be removed after soiling, laundered and reinstalled and this is conventional and effective in maintaining them. Rodger teaches carpet tiles are conventionally 18 inches square and using common tile dimensions in the mats of Rockwell, Jr would be obvious. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Rockwell Jr. by using nylon 6 or nylon 6,6 in cut or loop pile with polyester carriers and printing in solids, logos or patterns as Stoyles teaches polyester carriers provide dimensional stability and prevent shrinkage, nylon 6 and 6,6 are effective nylons most commonly used in carpeting tufts in loop and cut pile 
It would have been obvious that the carpet tiles of Rockwell Jr, would be dyed or undyed as these encompass the entire range of possibilities as the tile either comprises dye or doesn’t and the in the combination of cases the entire range of possibilities is present. Figure on the front page of Rockwell Jr, shows cut pile in a solid color and the reference only requires the three claimed layers therefore the consisting of limitation is met. Rockwell Jr emphasizes the need for stability and durability to multiple domestic and industrial launderings and comprises the same materials as claimed by applicant and therefore would be expected to possess the same no substantial shrinkage after exposure to one wash cycle and being rolled up without damaging the tile. 
Regarding the third layer consisting of NBR in claim 8, Rockwell Jr. teaches this as a comparative example. The consisting of language in claim 8 indicates that the vulcanized rubber contain components that consist of NBR (column 7, lines 20-35; column 10, lines 9-11). Even though these are comparative examples, an embodiment solely with NBR is taught. A prior art reference must be considered in its entirety, i.e.,, as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399.

Claims 1,4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell Jr. (US 6,159,576) in view of Wildstein (US 2004/0109977) and Stoyles (US 2002/0034607).
Rockwell, Jr. teaches installing floor mats comprising a nonwoven layer which is tufted with pile and has a vulcanized rubber backing (column 3, lines 25-45; column 4, line 66-67) which becomes soiled, is removed, laundered in a washing machine and reinstalled on the floor and the process is repeated multiple times after each re-soiling from use (column 1, lines 30-65; column 5, lines 40-65). The mats can consist of only the three layers of nylon tufts, nonwoven carrier and a foamed vulcanized rubber backing wherein the carpet tile is not damaged after  (column 3, lines 45; abstract). Figure on the first page of the patent indicated cut pile and a solid color. Rockwell Jr teaches using on NBR, which meets the claimed limitation of nitrile rubber, as backing (column 10, lines 8-11).
	Rockwell, Jr. does not specify the dimension of the floor mat and is are silent as to nylon 6,6,or nylon 5 cut or loop pile, dyeing in a pattern and the nonwoven being a synthetic fiber.
	Wildstein teaches that interlocking carpet tile is used as floor mats (paragraph 0012) and have dimensions of 6-180 inches in the width and length and can be in a  square shape  (paragraph 0016-0017). Wildstein teaches the mats can be cleaned by washing to remove soils such as debris and liquids (paragraph 0036).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the floor mats of Rockwell, Jr as interlocking carpet tiles and that they have dimension of 6-72 inches square because Wildstein teaches that interlocking carpet tiles are categorized and effective as floor mats that can be easily washed and are conventionally 6-180 inches square and using common tile dimensions in the mats of Rockwell, Jr would be obvious. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Rockwell Jr. by using nylon 6 or nylon 6,6 in cut or loop pile with polyester carriers and printing in solids, logos or patterns as Stoyles teaches polyester carriers provide dimensional stability and prevent shrinkage, nylon 6 and 6,6 are effective nylons most commonly used in carpeting tufts in loop and cut pile and dyeing and/or printing the carpet provides for the production of aesthetically pleasing designs. Rockwell Jr invites the inclusion of any nylon. 
It would have been obvious that the carpet tiles of Rockwell Jr, would be dyed or undyed as these encompass the entire range of possibilities as the tile either comprises 
Regarding the third layer consisting of NBR, Rockwell Jr. teaches this as a comparative example. The consisting of language in claim 8 indicates that the vulcanized rubber contain components that consist of NBR (column 7, lines 20-35; column 10, lines 9-11). Even though these are comparative examples, an embodiment solely with NBR is taught. A prior art reference must be considered in its entirety, i.e.,, as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399.



Response to Arguments
Applicant's arguments filed Rockwell Jr. in view of Stoyles and either Roger or Wildstein have been fully considered but they are not persuasive. The references in combination teach the claimed limitations and applicant provides not arguments regarding the combination. The showing in applicant’s table 1, example 4 is not sufficient to demonstrate unexpected results as it is a single genus of nylon 6,6 fiber, SBR and chlorinated latex blend, bitumen hot melt, fiberglass layer, the independent claim has species not in the data such as nylon 6, polyester, polypropylene, any nonwoven second layer, any vulcanized nitrile rubber. The data from the example and table cannot be extended to a substrate claimed in the instant claims which is much broader in scope. Accordingly the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761